UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A (Amendment No. 2) Annual Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the fiscal year endedFebruary 28, 2010 Commission file number 0-28839 AUDIOVOX CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 13-1964841 (IRS Employer Identification No.) 180 Marcus Blvd., Hauppauge, New York (Address of principal executive offices) (Zip Code) (631)231-7750 (Registrant's telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class: Name of Each Exchange on which Registered ClassA Common Stock $.01 par value The Nasdaq Stock Market LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x 1 Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated fileroAccelerated filerxNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the Registrant is a shell company (as defined in rule 12b-2 of the Act). YesoNox The aggregate market value of the common stock held by non-affiliates of the Registrant was $130,562,331 (based upon closing price on the Nasdaq Stock Market on August 31, 2009). The number of shares outstanding of each of the registrant's classes of common stock, as of May 14, 2010 was: Class Outstanding ClassA common stock $.01 par value ClassB common stock $.01 par value DOCUMENTS INCORPORATED BY REFERENCE PartIII -(Items 12, 13 and 14) Proxy Statement for Annual Meeting of Stockholders to be filed on or before June 28, 2010. 2 EXPLANATORY NOTE Audiovox Corporation (the “Company”) hereby amends its Annual Report on Form 10-K for the year ended February 28, 2010, filed with the Securities and Exchange Commission on May 14, 2010, as amended on June 7, 2010, for the sole purpose of including the information in Part III Items 10 and 11. We are updating Items 10 and 11 to include the items required by Items 401 and 402(c)(2)(vi) and k(2)(iv) and 402(d)(2)(iii) of Regulation S-K with respect to our executive officers and plan-based awards, respectively. This amendment does not reflect events occurring after the original filing of the Annual Report on Form 10-K, or modify or update those disclosures as presented in the Company’s Form 10-K except to the extent set forth herein. 3 Part III Item 10 – Directors, Executive Officers and Corporate Governance “Directors of the Registrant” Our Board of Directors is currently comprised of Paul C. Kreuch,Jr., Dennis F. McManus, Peter A. Lesser, Philip Christopher, John J. Shalam, Patrick M. Lavelle and Charles M. Stoehr, all with terms ending at the 2010 Annual Meeting of Shareholders. Under the Company’s restated bylaws, all directors are elected at each annual meeting of shareholders, to hold office until the expiration of their term or until their respective successors are elected and shall qualify. The board has nominated all seven directors to be elected at the 2010 annual meeting to serve until the next annual meeting, or until a successor is elected and has qualified, or until his earlier death, resignation or removal. Each nominee is currently a director of the Company. The ages, principal occupations, certain directorships held (including all directorships held within the past five years), specific experience, qualifications, attributes and skills that led to the conclusion that the nominee should serve as a director, and other information as of June1, 2010 with respect to our nominees and directors are shown below. In addition to the information presented below regarding each nominee’s specific qualifications, the board of directors believes that each of our director nominees has demonstrated leadership skills, integrity, business acumen, and willingness and ability to devote adequate time to board duties. CLASSA DIRECTORS Paul C. Kreuch,Jr., 71, was elected to the Board of Directors in February 1997. Mr.Kreuch has over 34years of experience in the banking industry. Since August 2005, he has been a Principal at Knightsbridge Advisors, Inc., a firm specializing in executive retained search, management consulting, and mergers and acquisitions. Prior to entering the search profession, Mr.Kreuch was a banker beginning his career at Pittsburgh National Bank and later Wachovia Bank and TrustCompany in Winston-Salem, North Carolina. Mr.Kreuch joined Natwest Bancorp in 1982 and managed the US and Regional banking groups. He became head of corporate banking and was named President, CEO, and a member of the board of Natwest USA, a $17billion subsidiary in 1991. Upon the sale of Natwest in 1996, Mr.Kreuch became a management consultant and executive search professional. He has served as a director since 1997 and as Chairman of the Audit Committee since May of 2005. Mr.Kreuch’s qualifications to serve on the board include leadership experience gained through his service as a chief executive officer of other public companies and expertise in corporate finance gained through his decades of experience in commercial banking. Dennis F. McManus, 59, was elected to the Board of Directors in March 1998. Mr.McManus is currently self-employed as a telecommunications consultant. From May 2001 to February 2005, he was employed full time by LSSI Corporation, as Vice President, New Product Marketing. Prior to that, Mr.McManus was employed by NYNEX Corp. (now Verizon) for over 27years, most recently as a Senior Vice President and Managing Director. Mr.McManus held this position from 1991 through December31, 1997. Mr.McManus’s qualifications to serve on the board include his extensive leadership experience in the telecommunications industry as well as the operational and strategic experience he gained through his service as Senior Vice President and Managing Director of NYNEX Corp. Peter A. Lesser, 75, was elected to the Board of Directors in 2003. Mr.Lesser is the President of X-10 (USA) Inc., a wholesaler of electronic home control and security systems. Mr.Lesser is a founder of and has also served as a director and been a stockholder of X-10 Limited, the Hong Kong parent company of X-10 (USA) Inc. since 1979. X-10 Limited is a Bermuda corporation with headquarters in Hong Kong. He has been a Member of the Executive Board of the Consumer Electronics Association (“CEA”) since 2000, and its Industry Executive Administrator since 2005. From 1997 through 1999 Mr.Lesser served as the President of the (electronic) Security Industry Association (“SIA”). Mr.Lesser’s qualifications to serve on the board include his demonstrated leadership and knowledge of marketing, operational and strategic issues facing the consumer electronics business gained through his experience as a chief executive officer and director of a leading electronic home control and security system business. In addition, Mr.Lesser’s years of service on the boards of the CEA and SIA provide the Board with diverse and valuable expertise. 4 Philip Christopher, 61, has served as a Director of Audiovox or its predecessor since 1973. Mr.Christopher is considered an independent director of the Company. Up until November1, 2004, Mr.Christopher had been Executive Vice President of Audiovox and Chief Executive Officer of Audiovox’s cellular subsidiary, Audiovox Communications Corp. From November1, 2004 through June30, 2008, Mr.Christopher was the CEO of UTStarcom Personal Communications, LLC. Since July1, 2008, Mr.Christopher has served as the President and Chief Executive Officer of Personal Communications Devices, LLC. Mr.Christopher also serves on the Executive Committee of the Cellular Telephone Industry Association (“CTIA”) and the Board of Directors of NewYork Hospital, Queens. Mr.Christopher’s qualifications to serve on the board include his extensive leadership experience in the telecommunications industry and operational and strategic expertise gained through his service as President and CEO of telecommunications companies. In addition, through his service on the board of CTIA and New York Hospital, Mr.Christopher has gained valuable financial and operational experience. CLASSA AND B DIRECTORS John J. Shalam, 76, was elected Chairman of the Board of Audiovox Corporation on May1, 2005. He has served as President, Chief Executive Officer and as a Director of Audiovox or its predecessor from 1960 through May of 2005. Since then, he has served as Chairman of the Board and Director of Audiovox. Mr.Shalam is on the Board of Industry Leaders of the Consumer Electronics Association (“CEA”). Mr.Shalam’s qualifications to serve on the board include his decades of leadership experience in the consumer electronics industry as well as his in-depth knowledge of the Company, its history and the consumer electronics industry, gained through his years of service to the Company, including leading the Company as President, CEO and Director from 1960 through 2005. Mr.Shalam is also uniquely qualified to provide leadership and strategic expertise to the board gained through his many years of service on various boards including the JPMorgan Chase Regulatory Advisory Board and various boards of the CEA, including the Executive Board. Patrick M. Lavelle, 58, was elected President and Chief Executive Officer of Audiovox Corporation on May1, 2005. He had been Vice President of Audiovox since 1980 and was appointed Senior Vice President in 1991. He was elected to the Board of Directors in 1993 and serves as a Director of most of Audiovox’s operating subsidiaries. Mr.Lavelle is the immediate Past Chairman of the Consumer Electronics Association’s (“CEA”) Board of Directors. Mr.Lavelle is also a member of the Board of Trustees and Executive Committee of Marist College, Poughkeepsie, New York. Mr.Lavelle’s qualifications to serve on the board include his expertise in marketing, sales, finance and strategy in the consumer electronics industry gained through his experience as an executive of the Company for over 30years. In addition, through his years of service on the board of the Company and other boards, such as the CEA and Marist College, Mr.Lavelle is able to provide diverse and valuable financial and operational expertise to the board. Charles M. Stoehr, 63, has been our Chief Financial Officer since 1979 and was elected Senior Vice President in 1990. Mr.Stoehr has been a Director of Audiovox since 1987 and also serves as a Director of most of Audiovox’s operating subsidiaries. Mr.Stoehr’s qualifications to serve on the board include his extensive financial, executive leadership and organizational experience, including over six years experience in the commercial banking industry and 31years experience as Chief Financial Officer of our Company. His insight into the Company’s financial performance and the banking and consumer electronics businesses are critical to board discussions. “Executive Officers of the Registrant” The following is a list of our executive officers as of February 28, 2010: Name Age Date First Elected Officer Present Title Patrick M. Lavelle 58 President and Chief Executive Officer Charles M. Stoehr 63 Senior Vice President and Chief Financial Officer Thomas Malone 55 Senior Vice President of Sales C. David Geise 59 Senior Vice President of Sales Loriann Shelton 53 Senior Vice President of Accounting and Credit Chris Lis Johnson 58 Vice President of Employee Programs and Corporate Secretary 5 Mr. Patrick M. Lavelle was elected President and Chief Executive Officer of Audiovox Corporation in May 2005.From 1991 to 2005, Mr. Lavelle was Senior Vice President of Audiovox Corporation.From 1980 to 1991, Mr. Lavelle held the position of Vice President of Audiovox Corporation.In 1993, Mr. Lavelle was elected to the Board of Directors and serves as a Director of most of Audiovox’s operating subsidiaries. Mr. Charles M. Stoehr has been the Chief Financial Officer of Audiovox Corporation since 1979.In 1990, he was elected Senior Vice President of Audiovox Corporation.Mr. Stoehr was elected to the Board of Directors in 1987 and serves as a Director of most of Audiovox Corporation’s operating subsidiaries. Mr. Thomas Malone has held the position of Senior Vice President of Sales of Audiovox Corporation from 2006 – present.In 2007, Mr. Malone was appointed President of Audiovox Electronics Corporation (a subsidiary of Audiovox Corporation).From 1986 to 2006, Mr. Malone was Vice President of Sales for Audiovox Electronics Corporation. Mr. David Geise has been President of Audiovox Accessories, Corp. (a subsidiary of Audiovox Corporation) and a Senior Vice President of Audiovox Corporation since 2007.From 1998 – 2006, Mr. Geise held numerous executive positions with Thomson Consumer Electronics.From 2001 – 2006, Mr. Geise was Vice President and General Manager Thomson Accessories World-Wide.In 2006, Mr. Geise also held the position of Vice President of International Business Americas. Ms. Loriann Shelton has held the position of Senior Vice President of Accounting and Credit of Audiovox Corporation from 2006 – present.During this period, she has been Chief Financial Officer of Audiovox Electronics Corporation (a subsidiary of Audiovox Corporation).From 1994 – 2006, Ms. Shelton was Vice President of Finance and Controller for Audiovox Electronics Corporation. Ms. Chris Lis Johnson has held the position of Corporate Secretary of Audiovox Corporation since 1980.She has been Vice President of Audiovox Corporation since 1986.From 2006 to present, she has been Vice President of Employee Programs.From 1994 to 2006, she was Vice President of Systems Management. Under the Company’s By-Laws, the officers of the corporation hold office until their respective successors are chosen and qualified or until they have resigned, retired or been removed by the affirmative vote of a majority of the Board of Directors.There are no family relationships between any of the executive officers, and there is no arrangement or understanding between any executive officer and any other person pursuant to which the executive officer was elected. SECTION16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section16(a) of the Exchange Act requires our executive officers, directors and persons who own more than ten percent of a registered class of our equity securities (“Reporting Persons”) to file reports of ownership and changes in ownership on Forms3, 4 and 5 with the Securities and Exchange Commission (the “SEC”) and the Nasdaq Stock Market (the “Nasdaq”). These Reporting Persons are required by SEC regulation to furnish us with copies of all Forms3, 4 and 5 they file with the SEC and Nasdaq. Based solely upon our review of the copies of the forms it has received, we believe that all Reporting Persons complied on a timely basis with all filing requirements applicable to them with respect to transactions for the fiscal year ended February28, 2010. CORPORATE GOVERNANCE Corporate Governance Guidelines and Code of Business Conduct The Company operates in accordance with a plan of corporate governance that is designed to define responsibilities, set high standards of professionalism and personal conduct, and assure compliance with such responsibilities and standards. The Company regularly monitors developments in the area of corporate governance and modifies its corporate governance plan accordingly. 6 It is the policy of the Company that it maintain a standard Code of Business Conduct, Ethics and a Whistleblower or Complaint Procedure that clearly define the organization’s expectations of its employees regarding ethical and honest business conduct and actions that represent a conflict of interest. The aforementioned Code of Conduct and Whistleblower policy aids management in preventing and identifying possible fraudulent acts within the Company. The Company’s Code of Business Conduct and Ethics for Officers and Directors (the “Code of Ethics”) prohibits our directors, named executive officers (“NEOs”), other officers and key accounting and finance personnel from buying or selling our common stock for at least three business days after material nonpublic information is released to the public or fifteen days prior to the end of each fiscal quarter through three business days after the Company’s quarterly and annual earnings release. The Company communicates to all of its employees its Code of Conduct and Ethics and maintains a posting of such policies on its corporate website. The Company does not have a formal written compensation recovery policy. However, it reserves the right to create such a policy in the future. Audit Committee The Audit Committee, which held four (4)meetings during the fiscal year ended February28, 2010, currently consists of three members, namely, Paul C. Kreuch,Jr., Chairman, Dennis F. McManus, and Peter A. Lesser, all of whom qualify as “independent directors” and as Audit Committee Members under the Nasdaq corporate governance rules. All Audit Committee members possess the required level of financial literacy and the Board of Directors has determined that at least one member of the Audit Committee, Mr.Paul C. Kreuch,Jr., meets the current standard of “audit committee financial expert” as defined in Item407 of RegulationS-K. The Audit Committee operates pursuant to the Audiovox Corporation Audit Committee Charter. The Company’s independent auditors report directly to the Audit Committee. The Audit Committee, consistent with the SEC rules, meets with management and the auditors prior to the filing of the officer certifications with the SEC to receive information concerning, among other things, any significant deficiencies in the design or operation of internal controls. Item 11 – Executive Compensation Compensation of Directors Currently, our non-management directors receive an annual retainer of $25,000, plus $1,500 per meeting attended and $1,000 for compensation committee meetings attended ($2,500 for the chair of the audit committee for in-person meetings of the audit committee). If the non-management director attends a meeting via telephone, the fee is $500 per meeting for the board and compensation committee and $1,500 for the audit committee. Chairs of each of the audit and compensation committees also receive an additional $15,000 and $10,000 per year, respectively. On July23, 2009, Philip Christopher was granted non-qualified stock options relating to 20,000shares of common stock at an exercise price of $7.48. These options vested one-half on August31, 2009 and one-half on November30, 2009 and expire two years from the vesting date. On September14, 2009, Philip Christopher and each of Messrs.Kreuch, Lesser and McManus were granted non-qualified stock options relating to 5,000 and 15,000shares, respectively of common stock at an exercise price of $6.37 per share, which was equal to or greater than the market price on the date of the grant. These options vest one-half on November30, 2009 and one-half on November30, 2010 and expire three years from the date of vesting. The following table discloses the cash, stock option awards, and other compensation earned, paid, or awarded to each of the Company’s directors during the fiscal year ended February28, 2010. 7 Director Compensation Table Change in Pension Value and Fees Nonqualified Earned or Non-Equity Deferred Paid in Stock Option Incentive Plan Compensation All Other Cash Awards Awards Compensation Earnings Compensation Total Name ($) (1) Paul C. Kreuch $ $
